DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-29-21 has been entered.

  Amendment
Acknowledgement is made of Amendment filed 09-29-21.
Claims 11, 13, 17, 29 and 31 are amended.
Claims 1-10, 12, 14-16, 19-28 and 30 are canceled.
Claims 32-46 are added.
Claims 11, 13, 17-18, 29 and 31-46 are pending.

Election/Restrictions
This case was restricted between Group I and Group II on 01-13-21, and applicant elected Group II, claims 11-20, on 03-15-21.
The applicant canceled non-elected Group II, and added new claims 40-46, which are belong to Group III and still under restriction requirement.

Newly submitted claims 40-46 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
	A) Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-10, (non-elected/canceled);
Group II, Claims 11, 13, 17-18, 29 and 31-39 (elected/examined with some newly added);
Group III, Claim 46-53, (newly added).
The Groups are independent or distinct because claims to the different Groups recite the distinct characteristics of such Groups. In addition, these Groups are not obvious variants of each other based on the current record; 
The Group II and Group III are related as two subcombinations, the subcombinations are distinct if it is not obvious variants, and if it is shown that at least one subcombination is separately usable. For example, the limitations of wherein a lateral surface of the first metal layer is disposed inwardly with respect to a lateral surface of the second wiring layer, in the subcombination claim 11 of Group II, which do not require by the combination claim 40 of Group III; and the limitations of wherein the metal layer has a surface closer to the second wiring layer than the first surface of the first dielectric layer and defining a recessing portion, in the subcombination claim 40 of Group III, which do not require by the combination claim 11 of Group II;

B) Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 40-46 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

    Response to Arguments
Applicant's arguments with respect to claim 11 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 18 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 18 recites the limitation of "the third dielectric layer”, which lacks of anticipated base of the limitation, there is no limitation of "a third dielectric layer” anywhere before.
For examining purpose only, read as “a third dielectric layer”. 
Claim 31 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 31 recites the limitation of "the first via”, which lacks of anticipated base of the limitation, there is no limitation of "a first via” anywhere before.
For examining purpose only, read "the first via” as “a first via”.   
Claim 33 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 33 recites the limitation of "the first via”, which lacks of anticipated base of the limitation, there is no limitation of "a first via” anywhere before.
For examining purpose only, read "the first via” as “a first via”.  
Claim 34 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
a second surface opposite to the first surface of the first dielectric layer”, since Claim 11 already had a limitation of “a first dielectric layer having a first surface and a second surface opposite to the first surface”.
It is not clear, “a second surface” in claim 34 is the same or different from “a second surface” in claim 11. 
For examining purpose only, read “a second surface” in claim 34 as “the second surface”.
Furthermore, this limitation in claim 34 is improperly repeating the same limitation in claim 11.
Claim 36 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 36 recites the limitation of "the first via”, which lacks of anticipated base of the limitation, there is no limitation of "a first via” anywhere before.
For examining purpose only, read "the first via” as “a first via”.
Claims 38-39 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 38 recites the limitation of "wherein the second metal layer includes a surface contacting the third wiring layer and having a recessing portion”, which does not particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
includes…… and having ……”. 
For examining purpose only, read "having” as “has”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 17-18, 29 and 31-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US20160104690), in view of Lee (US20120032331).
Re Claim 11, Hu show and disclose
A semiconductor package device, comprising: 
a first dielectric layer (351 and 352, fig. 2Q, numbers shown in fig. 2I) having a first surface (top) and a second surface (bottom) opposite to the first surface; 
a first wiring layer (341, fig. 2Q) disposed within the first dielectric layer; 
a second wiring layer (343, fig. 2Q) disposed on the first surface of the first dielectric layer and electrically connected to the first wiring layer through a first via (via of 343, fig. 2Q) extending within the first dielectric layer; 

a first metal layer disposed between the first dielectric layer and the second wiring layer, wherein a lateral surface of the first metal layer is disposed inwardly with respect to a lateral surface of the second wiring layer;
Lee teaches a device wherein
a metal layer (seed layer 420b, fig. 1) disposed between a dielectric layer (dielectric layer 230b, fig. 1) and a wiring layer (wiring layer 250b, fig. 1), a lateral surface of the metal layer is disposed inwardly with respect to a lateral surface of the wiring layer (a lateral surface of the seed layer 420b sank into inside the wiring layer 250b, fig. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art to use a seed layer between a dielectric layer and a wiring layer as taught by Lee, and to deposit the seed layer between first surface of the first dielectric layer and the second wiring layer in the electronic device of Hu, in order to increase the bonding strength between the metal wiring layer and the dielectric layer for the electric device.
Re Claim 13, Hu show and disclose
The semiconductor package device of claim 11, further comprising: a second dielectric layer (451, fig. 2Q, number shown in fig. 2L) contacting a lateral surface (side surface, fig. 2Q) of the first dielectric layer.
Re Claim 17, Hu show and disclose

Hu does not disclose
 a second metal layer disposed between the third wiring layer and the second dielectric layer, wherein an edge of the second metal layer is disposed inwardly with respect to an edge of the third wiring layer.
Lee teaches a device wherein
a metal layer (seed layer 420b, fig. 1) disposed between a wiring layer (250b, fig. 1) and a dielectric layer (230b, fig. 1), wherein an edge of the metal layer is disposed inwardly with respect to an edge of the third wiring layer (an edge of seed layer 420b sank into inside wiring layer 250b, fig. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art to use a seed layer between a wiring layer and a dielectric layer as taught by Lee, and to deposit the seed layer between the third wiring layer and the second dielectric layer in the electronic device of Hu, in order to increase the bonding strength between the metal wiring layer and the dielectric layer for the electric device.
	Re Claim 18, Hu show and disclose
The semiconductor package device of claim 17, wherein a third dielectric layer includes a solder mask layer (solder mask layer 521 surrounding the solder ball 52, fig. 2Q).
	Re Claim 29, Hu show and disclose

Hu does not disclose
wherein the second dielectric layer comprises a composite including dispersed fibers.
Lee teaches a device wherein
a dielectric layer (dielectric layer 210, [0030]) comprises a composite including dispersed fibers (a glass fiber dielectric layer, [0030]).
Therefore, it would have been obvious to one having ordinary skill in the art to use glass fiber in a dielectric layer as taught by Lee for the second dielectric layer of Hu, in order to increase strength and stiffness of the dielectric layer and the circuit board for the electric device.
Re Claim 31, Hu show and disclose
The semiconductor package device of claim 11, wherein a first via (via of 343, fig. 2Q) tappers toward the first wiring layer.
Re Claim 32, Hu and Lee disclose
The semiconductor package device of claim 11, wherein the first metal layer is in contact with the second wiring layer and the first surface of the first dielectric layer (fig. 2Q of Hu and fig. 1 of Lee).
Re Claim 33, Hu and Lee disclose
The semiconductor package device of claim 32, wherein the first metal layer (the added seed layer) is further disposed between a first via (via of 343, 
Re Claim 34, Hu show and disclose
The semiconductor package device of claim 33, wherein the first dielectric layer further comprises a second surface opposite to the first surface of the first dielectric layer (see claim 11, and 112 rejection above), wherein the semiconductor package device further comprises a protect layer (511, fig. 2Q) covering the second surface of the first dielectric layer and an upper surface of the second dielectric layer (fig. 2Q), and wherein the protect layer defines an opening (opening in 511, fig. 2Q) having a width greater than a width of the first wiring layer (fig. 2Q);
Hu disclosed claimed invention except for protect layer being a solder resist layer, since Hu disclosed a solder resist layer 272, [0072], is used for surrounding and protecting the solder balls at most outside layer of a semiconductor package device (fig. 8J); therefore, it would have been obvious to one having ordinary skill in the art to use the solder resist layer for the protect layer in the electric device, in order to have variety design choice of the material of the protect layer  for the electronic device, since using a solder resist layer for a protect layer for a semiconductor package device is well-known and common in the art; and since it has been held to be within the general skill of a worker in the 
	Re Claim 35, Hu show and disclose
The semiconductor package device of claim 34, further comprising: an electronic component (51, fig. 2Q) disposed on the solder resist layer and electrically connected with the first wiring layer through a solder ball (solder ball of 51, fig. 2Q), wherein the width of the opening is greater than a width of the solder ball (fig. 2Q).
Re Claim 36, Hu show and Lee disclose
The semiconductor package device of claim 32, wherein the first metal layer (the added seed layer on the second wiring layer, see claim 11 above) includes a bottom surface contacting the second wiring layer (fig. 2Q), and the bottom surface of the first metal layer has a recessing portion disposed over a first via (via of 343, fig. 2Q, Hu; and/or 240b of 250b, fig. 1, Lee).
Re Claim 37, Hu show and Lee disclose
The semiconductor package device of claim 32, wherein the second wiring layer covers the lateral surface of the first metal layer (the added seed layer on the second wiring layer, see claim 11 above; fig. 2Q).
Re Claim 38, Hu show and Lee disclose
The semiconductor package device of claim 17, wherein the second metal layer (the added seed layer on the third wiring layer, see claim 17 above) includes a surface contacting the third wiring layer and has a recessing portion (fig. 2Q, HU; and fig. 1, Lee).
Re Claim 39, Hu show and Lee disclose
The semiconductor package device of claim 38, wherein the third wiring layer is electrically connected with the second wiring layer through a second via (via of 441, fig. 2Q, number shown in fig. 2L), and the recessing portion of the surface of the second metal layer is disposed over the second via (fig. 2Q, Hu; and fig. 1, Lee).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20040219783 US-20160133562 US-20170287870 US-8143531.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848